Citation Nr: 0522784	
Decision Date: 08/19/05    Archive Date: 08/25/05

DOCKET NO.  03-00 425A	)	DATE
	)
	)


THE ISSUE

Whether a December 16, 1996 decision of the Board of 
Veterans' Appeals (Board) that denied service connection for 
cause of death should be reversed or revised on the grounds 
of clear and unmistakable error (CUE).

(The issue of whether new and material evidence to reopen a 
previously denied claim for service connection for cause of 
death has been received, is the subject of a separate 
decision of the Board.)


REPRESENTATION

Moving party represented by:  The American Legion


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 




INTRODUCTION

The veteran served on active duty from June 1960 to April 
1984.  He died in January 1993.  The moving party, the 
appellant, is his widow.

This matter originally came before the Board on a January 
2003 motion by the moving party alleging CUE in a Board 
decision issued in December 1996.  This decision constitutes 
the Board's determination on that motion.


FINDING OF FACT

The moving party has not specifically set forth the Board's 
claimed error(s) of fact or law, the legal and factual basis 
for the claimed error(s), and why the result in the 
December 16, 1996 decision would have been manifestly 
different but for the alleged error(s).


CONCLUSION OF LAW

The moving party's allegations of CUE in the December 16, 
1996 Board decision fail to meet the threshold pleading 
requirements for revision or reversal of the Board decision 
on grounds of CUE.  38 U.S.C.A. § 7111 (West 2002); 38 C.F.R. 
§§ 20.1403, 20.1404 (2004).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2004).  The amended statutes and regulations 
pertain to VA's notification and duty to assist requirements.  
Given the parameters of the law surrounding CUE claims, the 
duty to assist in evidentiary development and the duty to 
notify the claimant of any additional evidence needed to 
complete an application, are not applicable where CUE is 
claimed in Board decisions (see Livesay v. Principi, 15 Vet. 
App. 165 (2001)), or in RO decisions (see Parker v. Principi, 
15 Vet. App. 407 (2002)).  

Here, the Board has given the veteran and her representative 
full opportunity to present argument in support of the CUE 
motion, as addressed in more detail below,.  Given that fact, 
and in light of the nature and scope of review of motions for 
reversal or revision of Board decisions on the basis of CUE, 
the Board will render its decision on the CUE motion before 
it. 

II.  Analysis

In June 1993, the RO denied service connection for the cause 
of the veteran's death.  The moving party appealed this 
decision to the Board, and, in a December 16, 1996 decisio, 
the Board denied the claim for service connection for the 
cause of veteran's death as not well grounded.

In January 2003, the moving party submitted a motion to 
reverse or revise the denial of DIC benefits on the basis of 
CUE.  The Board points out that, while the moving party did 
not specifically identify the Board decision in her 
allegations of error, because the December 16, 1996 Board 
decision subsumed the June 1993 rating decision (see 38 
U.S.C.A. § 7104(a); 38 C.F.R. § 20.1104), the Board has 


construed the moving party's allegations as a motion to 
revise or reverse the December 16, 1996 Board decision on the 
basis of CUE.

In a March 2005 letter to the moving party and her 
representative, the Board acknowledged the CUE motion, and 
advised the moving party and representative of the 
opportunity to file a relevant response, and to request to 
review the claims file prior to filing a further response.  
In April 2005, the representative requested a review of the 
claims file and, after that review,  filed a response in May 
2005.

Motions for review of prior Board decisions on the grounds of 
CUE are adjudicated pursuant to the Rules of Practice of the 
Board of Veterans' Appeals, at 38 C.F.R. Part 20 (2004).  
Rule 1403 of the Rules of Practice, found at 38 C.F.R. § 
20.1403, relates to what does and does not constitute, 
providing as follows:

Clear and unmistakable error is a very specific and rare kind 
of error. It is the kind of error, of fact or of law, that 
when called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.

Generally, either the correct facts, as they were known at 
the time, were not before the Board, or the statutory and 
regulatory provisions extant at the time were incorrectly 
applied.  In general, review for clear and unmistakable error 
in a prior Board decision must be based on the record and the 
law that existed when that decision was made.

To warrant revision of a Board decision on the grounds of 
clear and unmistakable error, there must have been an error 
in the Board's adjudication of the appeal which, had it not 
been made, would have manifestly changed the outcome when it 
was made.  If it is not absolutely clear that a different 
result would have ensued, the error complained of cannot be 
clear and unmistakable.  38 C.F.R. § 20.1403(c).



Rule 1403 offers the following examples of situations that 
are not clear and unmistakable error.  (1) Changed 
diagnosis-A new medical diagnosis that "corrects" an earlier 
diagnosis considered in a Board decision.  (2) Duty to 
assist- The Secretary's failure to fulfill the duty to 
assist.  (3) Evaluation of evidence-A disagreement as to how 
the facts were weighed or evaluated.  38 C.F.R. § 20.1403(d).

Moreover, clear and unmistakable error does not include the 
otherwise correct application of a statute or regulation 
where, subsequent to the Board decision challenged, there has 
been a change in the interpretation of the statute or 
regulation. 38 C.F.R. § 20.1403(e).

A motion for revision of a Board decision based on CUE must 
be in writing, and must be signed by the moving party or that 
party's representative. The motion must include the name of 
the veteran; the name of the moving party if other than the 
veteran; the applicable Department of Veterans Affairs file 
number; and the date of the Board decision to which the 
motion relates.  If the applicable decision involved more 
than one issue on appeal, the motion must identify the 
specific issue, or issues, to which the motion pertains.  
Motions which fail to comply with the requirements set forth 
in this paragraph shall be dismissed without prejudice to 
refiling under this subpart. 38 C.F.R. § 20.1404(a).

In this case, the moving party has alleged that the Board 
failed to properly apply 38 C.F.R. § 3.312(c), in concluding 
that there was no competent evidence of record relating any 
service-connected disability or medication taken for 
treatment as a contributory cause of the veteran's death, and 
thus, committed CUE.  

The version of 38 C.F.R. § 3.312(c) then in effect provided, 
as follows:

Contributory cause of death is inherently one not 
related to the principal cause.  In determining whether 
the service-connected disability contributed 


to death, it must be shown that it contributed 
substantially or materially; that it combined to cause 
death; that it aided or lent assistance to the 
production of death.  It is not sufficient to show that 
it casually shared in producing death, but rather it 
must be shown that there was a causal connection.

38 C.F.R. § 3.312(c) (1995).

The Board notes that the evidence at the time of the Board's 
December 16, 1996 decision included a death certificate that 
listed hyperthyroid (a service-connected disability) as a 
significant condition contributing to death but not resulting 
in the underlying cause (i.e., cardiac arrest due to ruptured 
left ventricle with hemopericardium).  However, the moving 
party's allegations as to CUE appear to be based on the 
weight the Board gave to evidence.  The moving party argued 
that a secondary condition affecting vital organs rendered 
the veteran materially less capable of resisting the effects 
of other diseases or injuries that primarily caused his 
death.  However, the Board weighed that evidence, 
unsubstantiated by medical opinion, differently and concluded 
that service connection for cause of death was not warranted.  
As noted above, a disagreement with how the facts were 
weighed or evaluated does not constitute CUE.  See 38 C.F.R. 
§ 20.1403(d)(3).

In this case, the Board has found that, to the extent that 
the moving party merely alleges that the December 16, 1996 
Board decision failed to properly apply the provisions of 38 
C.F.R. § 3.312(c), the moving party has not raised a legally 
sufficient claim of CUE.  Accordingly, the Board must dismiss 
the CUE motion before it, without prejudice.





ORDER

The appeal is dismissed, without prejudice.



                       
____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals


Only a final decision of the Board of Veterans' Appeals may 
be appealed to the United States Court of Appeals for 
Veterans Claims.  38 U.S.C.A. § 7252 (West  2002); Wilson v. 
Brown, 5 Vet. App. 103, 108 (1993) ("A claimant seeking to 
appeal an issue to the Court must first obtain a final BVA 
decision on that issue.")  This dismissal under 38 C.F.R. 
§ 20.1404(a) (2004) is not a final decision of the Board.  
38 C.F.R. § 20.1409(b) (2004).  This dismissal removes your 
motion from the Board's docket, but you may refile the 
motion at a later date if you wish.


